DOE, J.
The contract expressly provided that the first payment should be made to a specified bank, and, at the conclusion of the recitals providing for the payment of the several installments to be made before the delivery of the stock, they are expressly required to be made to the same bank, *250yet that portion of the contract providing for the payment of the semi-annual interest installments is silent as to whom they shall be paid, and is, to that extent, ambiguous.
Assuming the correctness of the finding of the lower court that- at the time of the execution of the contract Potter was the legal owner of most of the stock of the railroad company and the equitable owner of the remainder, the recital in the contract “that the parties of the first part were the owners of a majority of the stock of the railroad company” is only a partial truth. Although Potter and the railroad company are recited to be “the parties of the first part,” it by no means follows that their liability or interest is joint. Consolidated Canal Co. v. Peters, 5 Ariz. 80, 46 Pac. 74; Berry Harvester Co. v. Wood M. & R. Mach. Co., 152 N. Y. 540, 46 N. E. 952; Goldsmith v. Sachs (C. C.), 17 Fed. 728, 8 Saw. 110. In the light of the surrounding circumstances as disclosed by the evidence, we think the interest of the parties of the first part was several rather than joint.
The rule, as stated by Lord Bacon, that parol evidence is inadmissible to explain a patent ambiguity, has generally been thought too broad, and, even where followed, has usually been limited in its application. The rule is, we think, correctly stated as follows: ‘ ‘ The true rule with regard to patent ambiguities must be taken to be this: The patent ambiguity which cannot be explained by parol evidence is that which remains uncertain after the court has received evidence of the surrounding circumstances and collateral facts which are of such a nature as to throw light upon the intention of the parties. In other words, and more generally speaking, if the court, after placing itself in the situation in which the parties stood at the time of executing the instrument, and with full understanding of the force and import of the words, cannot definitely ascertain the meaning and intention of the parties from the language of the instrument thus illustrated, it is a case of incurable and hopeless uncertainty, and the instrument is so far inoperative and void; and it cannot be sustained or rendered operative by the introduction of evidence which would necessarily have the effect of adding new terms to the writing. ’ ’ 17 Cyc. 682, and see authorities there cited. There are many cases which entirely ignore the distinction and hold that a patent as well as a latent ambiguity may be *251explained by parol evidence. Jenny Lind Co. v. Bower, 11 Cal. 199; Ripon College v. Brown, 66 Minn. 179, 68 N. W. 837; Osborne v. Stringham, 1 S. D. 406, 47 N. W. 408; Conservative Realty Co. v. St. L. Brewers’ Assn., 133 Mo. App. 261, 113 S. W. 231; Meyers v. Maverick (Tex. Civ. App.), 28 S. W. 716; Gentile v. Crossan, 7 N. M. 589, 38 Pac. 247. We think it entirely immaterial whether the ambiguity in the contract under consideration be patent or latent, as by the aid of extrinsic evidence the true intent of the parties can and has been made to clearly appear.
It is urged that the evidence does not sustain the findings and judgment of the lower court. While the parties met and agreed upon the terms of the contract, the phraseology in which it was expressed was left to a stenographer in the em-. ploy of the copper company. Under such conditions' Potter is entitled to a favorable construction of the contract. “A party, who takes an agreement prepared by another, and upon its faith incurs obligations or parts with his property, should have a construction given to the instrument favorable to him.” Noonan v. Bradley, 76 U. S. 394, 19 L. Ed. 757.
It seems apparent from the evidence that Potter received the money paid through the bank and applied the same to his personal use, and that this must have been known to and expected by the copper company, and this practical construction of the contract by the parties is entitled to great weight as tending to throw light upon the intention of the parties as to who should receive the remaining payments. Powers v. World’s Fair M. Co., 10 Ariz. 6, 86 Pac. 15.
It seems clear that the semi-annual payments were a part, and the principal part, of the consideration for the sale of the railroad stock, and, as all the stock sold to the copper company was the sole property of Potter, we can only conclude that it was- the intention of the parties that such payments should go to the stockholders in proportion to their several holdings.
No suggestion is made that proper evidence was excluded, and, if any immaterial or incompetent evidence was admitted, it will be presumed in this court, the ease having been tried below before the court without a jury, that the court ignored such improper evidence. Abernathy v. Reynolds, 8 Ariz. 173, 71 Pac. 914; Miller v. Green, 3 Ariz. 207, 73 Pac. 399; California Development Co. v. Yuma Valley Co., 9 Ariz. 366, 84 Pac. 88; Seaverns v. Costello, 8 Ariz. 308, 71 Pac. 930; *252United States v. Marks, 5 Ariz. 405, 52 Pac. 773; Boston Co. v. Lewis, 3 Ariz. 5, 20 Pac. 310.
No error appearing in the record, the judgment is affirmed.
KENT, C. J., and DOAN and CAMPBELL, JJ., concur.